               Case 15-10952-KJC              Doc 1645         Filed 12/19/18        Page 1 of 14



                        IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

CORINTHIAN COLLEGES, INC., et al.,                              Case No. 15-10952 (KJC)

                                    Debtors.1                   (Jointly Administered)


Craig R. Jalbert, as Distribution Trustee of the
Corinthian Distribution Trust,

                                    Plaintiff,

         vs.

American Express,                                               Adv. No.: 17-50358 (KJC)
VFMS LLC,                                                       Adv. No.: 17-50417 (KJC)

                                    Defendant.


                 STATUS REPORT ON OPEN PREFERENCE ADVERSARY
               ACTIONS ASSIGNED TO THE HONORABLE KEVIN J. CAREY

         Pursuant to the Court’s Notice and Order of Request for Status Report with Certificate of

Service, Craig R. Jalbert, as Distribution Trustee of the Corinthian Distribution Trust, Plaintiff, in

the above-captioned adversary proceedings, by and through his undersigned counsel, hereby

submits the status report, attached hereto as Exhibit A, relating to each of the above-captioned

adversary proceedings.


1
   The Debtors in these cases, along with the last four digits of each Debtors’ federal tax identification number, are:
Corinthian Colleges, Inc. (7312), Corinthian Schools, Inc. (0525), Rhodes Colleges, Inc. (7311), Florida
Metropolitan University, Inc. (7605), Corinthian Property Group, Inc. (2106), Titan Schools, Inc. (3201), Career
Choices, Inc. (1425), Sequoia Education, Inc. (5739), ETON Education, Inc. (3608), Ashmead Education, Inc.
(9120), MJB Acquisition Corporation (1912), ECAT Acquisition, Inc. (7789), Pegasus Education, Inc. (2336),
Grand Rapids Educational Center, Inc. (2031), Rhodes Business Group, Inc. (6709), Everest College Phoenix, Inc.
(6173), CDI Education USA, Inc. (0505), SP PE VII-B Heald Holdings Corp. (0115), SD III-B Heald Holdings
Corp. (9707), Heald Capital LLC (6164), Heald Real Estate, LLC (4281), Heald Education, LLC (1465), Heald
College, LLC (9639), QuickStart Intelligence Corporation (5665), and Socle Education, Inc. (3477). The Debtors'
corporate headquarters is at 6 Hutton Centre Drive, Suite 400, Santa Ana, California 92707.



{00024715. }
               Case 15-10952-KJC   Doc 1645   Filed 12/19/18     Page 2 of 14



                                       Respectfully submitted,

Dated: December 19, 2018               THE ROSNER LAW GROUP LLC

                                       /s/ Jason A. Gibson
                                       Frederick B. Rosner (DE 3995)
                                       Scott J. Leonhardt (DE 4885)
                                       Jason A. Gibson (DE 6091)
                                       Zhao Liu (DE 6436)
                                       824 North Market Street, Suite 810
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 777-1111
                                       Email: rosner@teamrosner.com
                                               leonhardt@teamrosner.com
                                               gibson@teamrosner.com
                                               liu@@teamrosner.com

                                       Counsel to Plaintiff




{00024715. }
               Case 15-10952-KJC   Doc 1645   Filed 12/19/18   Page 3 of 14



                               Exhibit A – Status Report




{00024715. }
               Case 15-10952-KJC    Doc 1645    Filed 12/19/18   Page 4 of 14



                                    CATEGORY “A”

                        Cases where service has not been completed.

Defendant(s) Name              Adv. Case No.                 Comments



*None




{00024715. }
               Case 15-10952-KJC     Doc 1645     Filed 12/19/18    Page 5 of 14



                                      CATEGORY “B”

                  Cases where service is complete, but answers are still due.

Defendant(s) Name       Adv. Case No.            Answer Due Date        Comments


*None




{00024715. }
               Case 15-10952-KJC   Doc 1645   Filed 12/19/18   Page 6 of 14



                                   CATEGORY “C”

 Cases where service has been completed, no answer has been filed, and a Motion/Request
                            for Default Judgment to be filed.

Defendant(s)       Adv. Case No.     Answer Due Date of                Comments
Name                                 Date       Default/Default
                                                Judgment



*None.




{00024715. }
               Case 15-10952-KJC    Doc 1645    Filed 12/19/18   Page 7 of 14



                                     CATEGORY “D”

                     Cases where a settlement agreement has been filed.

Defendant(s)       Adv. Case No.       Answer Due Date of                 Comments
Name                                   Date       Default/Default
                                                  Judgment



*None.




{00024715. }
               Case 15-10952-KJC      Doc 1645      Filed 12/19/18   Page 8 of 14



                                      CATEGORY “E”

                Cases that have been resolved/settled, but Notice/Stipulation of
                                 Dismissal cannot yet be filed.

Defendant(s) Name                        Adv. Case No. Comments

VFMS LLC                                 17-50417         Matter has been settled. Defendant is
                                                          making installment payments. Final
                                                          installment payment due on March 1,
                                                          2020



*1 case.




{00024715. }
               Case 15-10952-KJC     Doc 1645    Filed 12/19/18     Page 9 of 14



                                     CATEGORY “F”

      Cases where service is completed, answer has been filed, discovery/disclosures are
                                         underway.

Defendant(s)       Adv.       Date Answer     Comments
Name               Case No.   Filed

American           17-50358   8/17/2018       The Parties continue to be engage in settlement
Express                                       negotiations. The Parties have competed initial
                                              discovery, and on 12/18/18, American Express
                                              supplemented its initial disclosures and
                                              responses to interrogatories.



*1 case.




{00024715. }
               Case 15-10952-KJC   Doc 1645     Filed 12/19/18    Page 10 of 14



                                     CATEGORY “G”

                          Mediator has been selected or appointed.

Defendant(s) Name          Adv. Case No.       Name of Mediator       Comments



*None.




{00024715. }
               Case 15-10952-KJC   Doc 1645     Filed 12/19/18   Page 11 of 14



                                    CATEGORY “H”

                               Cases that are ready for trial.

Defendant(s) Name          Adv. Case No.                 Comments



*None.




{00024715. }
               Case 15-10952-KJC     Doc 1645    Filed 12/19/18    Page 12 of 14



                                      CATEGORY “I”

                     Cases in which there are dispositive motions pending.

Defendant(s) Name        Adv. Case No.          Identity and Status    Comments
                                                of Motion



*None.




{00024715. }
               Case 15-10952-KJC     Doc 1645     Filed 12/19/18   Page 13 of 14



                                       CATEGORY “J”

               Cases which are stayed by the filing of another bankruptcy action.

Defendant(s) Name        Adv. Case No.                     Comments



*None.




{00024715. }
               Case 15-10952-KJC   Doc 1645    Filed 12/19/18     Page 14 of 14



                                    CATEGORY “K”

                           Cases in which an appeal is pending.

Defendant(s) Name       Adv. Case No.                      Comments



*None.




{00024715. }
